DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is:

Jayanthi et al. (US 2013/0097708) which teaches: Processes that are not verified may be terminated (i.e., blocked) – see [0016]; Terminate all processes and subprocesses that are not represented in the whitelist – see [0046].  Actions performed by protection module of host – see figure 2 60 and 64.  Host sends notification of blocked processes to policy server – see [0057]. (Thus, the protection module clearly receives an indication.  Certain ports being used for network communications, data being transmitted during particular time of days/times, etc. – see [0047].  Notifications regarding terminated processes are sent to policy server from host – see [0057].  Predetermined clean or uninfected state – see [0025] and [0051].  Policy servers receive event notifications regarding blocked processes from host) – see [0057]. Event notification sent to policy server – see [0057].
Bhatkar et al. (US 8,555,385) which teaches using program executables, system calls, execution history, and API calls at a backend malware analysis process – see column 6 lines 26-28 and 51-63.  Bhaktar also teaches using malware samples (i.e., copy of malware) in a sandbox virtual machine to see how the malware behaves – see column 6 line 64 – column 7 line 11 and column 11 lines 16-25.
However, the prior art does not teach or suggest “determining, by the reporting agent, a code portion in an operating system of the ECU that served as an exploit for the blocked process”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495